Mathews, J.,

delivered the opinion of the court.
This suit is brought to compel the defendants to pay a certain per centage on the amount of stock subscribed by Gordon, to the institution, which was ordered by the board of directors of the company. He resists the payment by alleging that he is not bound to fulfil the obligations arising from his contract of subscription, &c., in consequence of having previously sold and transferred his stock to the defendant, Parker.
The court below, considering that the plaintiffs had done no act, by which Gordon was released from his obligation, *177condemned him to pay the amount claimed, reserving to him his right to pursue his vendee to recover from him. From this judgment, Gordon appealed.
The decision of the case depends mainly on the pleadings and matters of fact, and we are of opinion that the court below did not err in its conclusions, on these matters.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.